111 S.E.2d 901 (1960)
251 N.C. 658
STATE
v.
Jim A. THORNTON.
No. 724.
Supreme Court of North Carolina.
January 14, 1960.
*902 Malcolm B. Seawell, Atty. Gen., and T. W. Bruton, Asst. Atty. Gen., for the State.
MacRae, Cobb & Berry, Fayetteville, for defendant, appellant.
PARKER, Justice.
Defendant, as he had a right to do, filed in this Court a written motion in arrest of the judgment of the Superior Court, upon the ground of insufficiency of the indictment. Rule 21, Rules of Practice in the Supreme Court, 221 N.C. 544, 558; State v. Lucas, 244 N.C. 53, 92 S.E.2d 401.
It is an essential of jurisdiction that a criminal offense shall be sufficiently charged in a warrant or an indictment. State v. Wallace, N.C. 111 S.E.2d 714; State v. Nugent (Strickland) 243 N.C. 100, 89 S.E.2d 781; State v. Thorne, 238 N.C. 392, 78 S.E.2d 140; State v. Morgan, 226 N.C. 414, 38 S.E.2d 166.
This Court said in State v. Cox, 244 N.C. 57, 92 S.E.2d 413, 415: A "defect in a warrant or bill of indictment is not cured by the statute which enables the defendant to call for a bill of particulars, G.S. 15-143. This section applies only when further information not required to be set out in the indictment is desired. The `particulars' authorized are not a part of the indictment. Request for bill of particulars is addressed to the discretion of the court. Such a bill therefore does not supply any matter which the indictment must contain."
Embezzlement was not an offense at common law. State v. Maslin, 195 N.C. 537, 143 S.E. 3; State v. McDonald, 133 N.C. 680, 45 S.E. 582; State v. Hill, 91 N.C. 561. The offense of embezzlement is entirely statutory. State v. Blair, 227 N.C. 70, 40 S.E.2d 460; State v. Whitehurst, 212 N.C. 300, 193 S.E. 657, 113 A.L.R. 740; State v. Maslin, supra; State v. McDonald, supra.
The indictment was drawn under the provisions of G.S. § 14-90. This statute makes it a felony for the class of persons specified in, and amenable to, that statute to embezzle money, goods, etc., "belonging to any other person or corporation, which shall have come into his possession or under his care." See State v. Blair, supra; State v. Whitehurst, supra.
It seems certain that "The Chuck Wagon" is not a natural person.
This is said in 29 C.J.S. Embezzlement § 31b(1), In General: "It has been held that, where the owner of the embezzled property is an association, partnership, corporation, or other firm or organization, there must be allegations showing such organization to be a legal entity capable of owning property as such or the individuals comprising the *903 same and owning the property should be set out as owners." Section 31b(2), Corporations, states: "In a prosecution for embezzlement from a corporation, the indictment or information should allege its incorporation and give its corporate name as fixed by law * * *."
An exhaustive annotation in 88 A.L.R. 485 et seq. thoroughly discusses, and cites many cases, on the question now under consideration. One line of authorities holds to the proposition that, in a prosecution for larceny or embezzlement, it is necessary to allege in the indictment that the owner of the property, if not a natural person, is a corporation or otherwise a legal entity capable of owning property. Another line of authorities is cited, where in some jurisdictions the foregoing rule has been relaxed, and which holds that where the name of the company alleged in the indictment imports an association or a corporation capable of owning property as a legal entity, it is not necessary to allege specifically that it is a corporation. See 18 Am.Jur., Section 45.
In State v. Grant, 104 N.C. 908, 10 S.E. 554, the indictment charged the larceny of a barrel of kerosene oil, the property of "The Richmond & Danville Railroad Company." This Court said: "We are also of the opinion that the fact of incorporation need not be alleged, where the corporate name is correctly set out in the indictment." The allegation in the indictment clearly imports that the owner of the property charged to have been stolen is a corporate entity capable of owning property, and was held sufficient.
In Gibson v. State, 13 Ga.App. 67, 78 S.E. 829, the Court held: "The words `Morning Star Colored Baptist Church' import a religious association, and such a right to the possession of property suitable for church purposes as will authorize the ownership of any property used by it which may have been stolen to be laid in such a congregation of persons." See also Mattox v. State, 115 Ga. 212, 41 S.E. 709.
Davis v. State, 196 Ind. 213, 147 N.E. 766, 769, was a prosecution for embezzlement, and the ownership of the money allegedly embezzled was charged in the indictment as being in Newton County Farm Bureau. The Court said: "In this state, an unincorporated lodge or society is an `association' within the statute, so as to make its treasurer liable for the embezzlement of its funds in his hands. * * * The name, `Newton County Farm Bureau,' imports a corporation or an association. It could be either. And it is not necessary that there be a statement in the indictment as to which it is."
In Nickles v. State, 1952, 86 Ga.App. 290, 71 S.E.2d 578, 579, the Court accurately and tersely stated what we consider the better rule, as follows: "Larceny after trust is a species of larceny and in prosecutions for the former offense, as in those for the latter, it is necessary to allege ownership of the property in a person, corporation, or other legal entity capable of owning property, in order to enable the accused to know exactly what charge he will be called upon at the trial to meet, and to enable him, if such should be the case, to plead a former acquittal or conviction. * * * If the property alleged to have been stolen is that of an individual, the name of the individual, if known, should be stated; if it is the property of a partnership, or other quasi artificial person, the names of the persons composing the partnership, or quasi artificial person, should be given; if it is the property of a corporation, the name of the corporation should be given, and the fact that it is a corporation stated, unless the name itself imports a corporation.' Our case of State v. Grant, supra, is in accord with this view.
G.S., Ch. 55, Business Corporation Act, Art. 3, Formation, Name and Registered Office, Section 55-12, Corporate Name, (a) reads: "The corporate name shall contain the wording `corporation,' `incorporated,' `limited' or `company' or an abbreviation of one of such words." The former Chapter 55 of G.S., entitled "Corporations," in *904 Section 55-2, subsection 1, provided "The name adopted must end with the word `company,' `corporation,' `incorporated' or the abbreviation `inc.,' * * *."
In the indictment sub judice, there is no allegation that "The Chuck Wagon" is a corporation, and the words "The Chuck Wagon" do not import a corporation.
The bill of indictment on its face is fatally defective. The motion in arrest of judgment is allowed, and it is ordered that the judgment be arrested.
The legal effect of arresting the judgment is to vacate the plea of guilty and the judgment of imprisonment below, and the State, if it so desires, may proceed against the defendant upon a sufficient indictment. State v. Wallace and Holder, supra, and cases there cited.
The case on appeal before us contains only the organization of the court, the indictment, the plea, the judgment, appeal entries, and assignments of error.
Judgment arrested.